--------------------------------------------------------------------------------

DUSSAULT APPAREL INC.
8010 Melrose Avenue
Los Angeles, CA 90046-7010

April 16, 2008

Dayton Boot Co. Ent. Ltd.
2250 East Hastings Street
Vancouver, BC V5L 1V4

Attention: Stephen Encarnacao

Dear Sirs:

Re: Bridge Loan

This letter will serve to confirm our agreement wherein, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, we
have agreed to loan US$300,000 (the “Loan”) to Dayton, on the following terms
and conditions in order to facilitate exploring a further investment or purchase
of Dayton by Dussault Apparel Inc. (the “Transaction”):

1.

The principal amount of the Loan, shall be due and payable on December 31, 2008
(the “Maturity Date”).

      2.

The Loan shall bear interest at the rate of 6% per annum, payable on the
Maturity Date.

      3.

The Dayton may repay any or all outstanding amounts of principal and interest at
any time, without penalty.

      4.

Except as otherwise agreed to in writing between the parties, Dayton agrees that
for a period from the date of this Agreement until the earliest of:

      (a)

the Maturity Date; or

      (b)

the date that a Transaction is consummated between the parties hereto,

     

other than in connection with a Transaction mutually agreed to by the parties
hereto (a “Permitted Transaction”), Dayton and its Representatives will not,
directly or indirectly:

      (c)

acquire, by purchase or otherwise and whether individually or jointly or in
concert with any other person, any of the outstanding securities or direct or
indirect rights to acquire any securities of the other party;

      (d)

offer to purchase all or any part of the outstanding securities of the other
party;

      (e)

offer to sell all or any part of Dayton’ securities to the other party;

      (f)

in any way solicit proxies to vote, or seek to advise or influence any person or
entity with respect to the voting of, any securities of the other party;


--------------------------------------------------------------------------------

- 2 -

(g)

otherwise act, alone or in concert with others, to seek to control the
management, board of directors or policies of the other party;

      (h)

contact or otherwise communicate with any shareholder of the other party with a
view to discussing any direct or indirect purchase of securities of the other
party, other than by, or subsequent to, the delivery of a takeover bid circular,
proxy circular or similar disclosure document to all shareholders of the other
party pursuant to a Permitted Transaction.

      5.

“Representatives” of Dayton means the directors, employees, affiliates,
subsidiaries, shareholders, advisors, agents and representatives of Dayton, and
shall also include directors and employees of the affiliates, subsidiaries and
shareholders of Dayton.

      6.

The obligations of Dayton will be evidenced by a promissory note in the form
attached hereto.

Accepting that the above accurately details your understanding of our agreement
in this regard could you please execute this letter where indicated and return
same at your early convenience.

Yours truly,

DUSSAULT APPAREL INC.

Per: /s/ Robert Mintak

Authorized Signatory


Acknowledged and agreed to this 16th day of April, 2007 by:

DAYTON BOOT CO. ENT. LTD.

Per: /s/ Stephen Encarnacao     Authorized Signatory  


--------------------------------------------------------------------------------

PROMISSORY NOTE

US$300,000 April 17th, 2008     DUSSAULT APPAREL INC.   8010 Melrose Avenue  
Los Angeles, CA 90046-7010  

     FOR VALUE RECEIVED, Dayton Boot Co. Ent. Ltd. (“Dayton”) promises to pay to
the order of Dussault Apparel Inc. (the “Lender”) the Principal Sum of $300,000
in lawful currency of the United States of America (the “Principal Sum”).

     It is understood and agreed that Dayton shall pay to the Lender all of the
principal and accrued interest evidenced by this Promissory Note on December 31,
2008.

     The Principal Sum or such amount as shall remain outstanding from time to
time shall bear interest thereon, calculated annually, not in advance, at a rate
of six (6%) percent per annum commencing on the day the Principal Sum is
advanced by the Lender to Dayton and shall be payable on maturity. In the event
of any partial repayments made on the Principal Sum, such payments shall be
applied firstly towards accrued interest and then towards the Principal Sum.

     This Promissory Note is being issued in accordance with and is subject to
the terms of a letter agreement entered into between the undersigned and the
Lender dated as April 16, 2008.

     The undersigned shall have the privilege of prepaying in whole or in part
the Principal Sum and accrued interest.

     Presentment, protest, notice of protest and notice of dishonour are hereby
waived.

  Dayton Boot Co. Ent. Ltd.       /s/ Stephen Encarnacao   Signature      
Stephen Encarnacao, Chief Executive Officer   Name of Signatory and Title


--------------------------------------------------------------------------------